Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-20 set forth in the preliminary amendment submitted 5/29/2020 form the basis of the present examination.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, Line 3 recites, “said phas” should read “said phase”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said processing unit is configured to determine the mass of said portion of said product stationary or moving in said detection zone and, on the basis of said determined mass, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass.” The meaning of the language “to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass” is unclear. It is not clear what the transverse dimension is and what is the relationship between the mass and the transverse dimension. How the diameter is compared with the mass and ow the mass is determined is not clear.
Clarification is required so that the scope of the claim is clear.  
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.



Claim 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 13 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9- 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Hereinafter “Bala”) in the US Patent Number US 3747085 A in view of Corver et al. (Hereinafter “Corver”)  in the Patent Publication Number WO 2004104989 A2.

Regarding claim 1, Bala teaches an apparatus for detecting at least one physical quantity of a ferromagnetic product (apparatus for detecting and indicating the existence of broken, damaged, or otherwise improperly operating tools in automated machine tool equipment; Column 1 Line 7-10; FIG. 1 illustrates, schematically, a monitoring system with a drill bit being monitored; Column 3 Line 24-26), the apparatus comprising:
an iron core [2] (Ferromagnetic core 2 is the core) having an annular shape open [5] at a respective discontinuity or air gap [5] (FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a ferro magnetic core made up of U-shaped element 2, tapered portions 3 and 4, and air gap 5; Column 3 Line 64-67 and Column 4 Line 1; Ferromagnetic core has the annular shape and open or discontinuity on air gap 5), a detection zone [5] (the zone where the air gap 5 is the detection zone) being defined by the aforementioned air gap [5] (Figure 1 shows the detection zone is the aforementioned air gap); and
at least one electrical winding [6/7] (Still referring to FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a primary winding 6, a secondary winding 9; Column 3 Line 64-66) comprising at least one turn or, preferably a plurality of turns (coils 6 and 9 consist of about 250 turns of 36 AWG wire, however, this is not at all critical to the invention; Column 3 Line 48-49) wound around at least a portion of said core [2] (Figure 1 shows electrical winding wound around at least part of core 2), configured to generate in said core [2] a magnetic field and, through said air gap [5], a magnetic flux passing through said detection zone, when said electrical winding is electrically powered (pulsating voltage) (Elements 2, 3 and 4 together with air gap 5 defines a magnetic circuit which provides a path for a magnetic flux which may be induced within the circuit by the application of a pulsating voltage Column 3 Line 49-60), said magnetic field being perturbed by the presence of a portion of a said ferromagnetic product [drill bit] stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working; Column 4 Line 26-39),
a processing unit [14] (detecting electronics as the processing unit) configured to detect a variation of at least one electrical quantity relative to said electrical winding [6/7] (To complete the monitoring system, appropriate detecting electronics 14 are coupled across terminals 11 and 12 to monitor this induced output voltage and to actuate a suitable relay 16 upon the occurrence of an appropriate signal; Column 3 Line 61-64) and to correlate said variation to said physical quantity relative to said portion of said product stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working. If, however, the drill bit were to break or somehow fall out of the machine, the air gap will open, at least during some portion of the movement of the bit, and the reluctance of the circuit will immediately increase thus rapidly and significantly reducing the Column 4 Line 26-39; reluctance or the voltage as the physical quantity, depending on the physical quantity drill bit is moving or not). 
Bala fails to teach wherein said processing unit is configured to determine the mass of said portion of said product stationary or moving in said detection zone and, on the basis of said determined mass, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass.
Corver teaches Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined, compensation is provided for potential drifts in the measuring system, and the presence of metal in samples is determined (Abstract Line 1-3), wherein 
said processing unit is configured to determine the mass of said portion of said product stationary or moving in said detection zone (Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined; Abstract Line 1-3) and, on the basis of said determined mass, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass (A processor compares the current amplitude or other output signal characteristic with like data obtained from at least one similar sample of known mass, and determines the mass of the sample from the results of 10 the comparison. It is to be understood that although for purposes of illustration the embodiment has been described as measuring the peak amplitude of the induced Page 14 Line 7-13; Therefore mass is determined and compared to get calibration data and on the basis of said determined mass and calibration data, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass). The purpose of doing so is to determine magnetic field homogeneity, to provide compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of Corver, because Corver teaches to determine the mass of said portion of said product stationary or moving in said detection zone determines magnetic field homogeneity, provides compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined (Abstract).
.



Regarding claim 3, Bala teaches an apparatus, wherein 
said electrical winding [6] is powered by an electric current which varies over time (Reference numeral 13 represents the primary driver for producing an alternating current voltage across the terminals 7 and 8 of coil 6 (FIG. 1): Column 5 Line 60-62; Coupled across terminals 7 and 8 of coil 6 is a primary driver 13 which preferably comprises a source of alternating current. In the preferred embodiment, coils 6 and 9 consist of about 250 turns of 36 AWG wire, Column 3 Line 46-50; Alternating current varies with time).

Regarding claim 4, Bala teaches an apparatus, wherein 
said electrical winding [6] is powered by alternating electric current (Reference numeral 13 represents the primary driver for producing an alternating current voltage across the terminals 7 and 8 of coil 6 (FIG. 1): Column 5 Line 60-62; Coupled across terminals 7 and 8 of coil 6 is a primary driver 13 which preferably comprises a source of alternating current. In the preferred embodiment; Column 3 Line 46-50).

Regarding claim 5, Bala teaches an apparatus, wherein 
in said processing unit [14] is configured to detect an input voltage or an input current and an output voltage or an output current, at two respective points [11, 12] of the electric circuit comprising said electrical winding [6] (To complete the monitoring system, appropriate detecting electronics 14 are coupled across terminals 11 and 12 to monitor this induced output voltage and to actuate a suitable relay 16 upon the occurrence of an appropriate signal; Column 3 Line 61-64), so as to determine said physical quantity relative to said portion of said product (The alternating current voltage signal applied to the input windings of the sensors will induce an alternating magnetic flux in the magnetic circuit formed by elements 2, 3, 4 and 5 (FIG. 1) as explained previously. This magnetic flux will in turn induce an output voltage across the terminals of output winding 9 that is proportional to the strength of the magnetic field: Column 5 Line 66-68 & Column 6 Line 1-5; voltage or strength as the physical quantity).


Regarding claim 9, Bala teaches an apparatus, wherein 
said detection zone [5] is shaped by a pair of facing surfaces [3, 4] (tapered portion 3 and 4 as the facing surfaces) of said core [2], shaped in a flat and substantially parallel manner (Modified Figure 1 of Bala below, the sensing portion 1 may basically be considered to be a transformer including a ferro magnetic core made up of U-shaped element 2, tapered portions 3 and 4, and air gap 5; Column 3 Line 64-67).

    PNG
    media_image1.png
    350
    583
    media_image1.png
    Greyscale


Figure 1: Modified Figure 1 of Bala 

Regarding claim 10, Bala teaches an apparatus, wherein 
said detection zone [5] shapes an inlet portion (Modified Figure 1 of Bala above shows tapered portion 3 and 4 makes an inlet portion 5 and therefore the air gap shapes an inlet portion), defined by a pair of flat surfaces [3,4] arranged facing parallel or diverging (tapered portion 3 and 4 are arranged facing parallel and diverge in the tapered side), so as to ease a lateral entry of said product [drill bit 18] (Modified Figure 1 of Bala above shows the entry of the drill bit), and 
a portion, opposite to said inlet portion, defined by converging surfaces, is preferably curved, such as to circumscribe said product to be detected (Modified Figure 1 of Mala above shows the tapered portion 3, 4 is converges on both side for example inside the core 3, 4 converges and similarly outside of the core 2 the tapered portion converges).

Regarding claim 11, Bala teaches an apparatus, wherein 
said detection zone [5] is shaped so as to have an adjustable width, said core [2] comprising, on one side preferably opposed to said air gap, an adjustment device [27] (a narrow joining portion 27 as the adjustment device) made up of a pair of portions [3, 4] of said core [2] arranged sliding or rotating relative to one other (As shown, tapered elements 3 and 4 are actually formed from a single piece having a narrow joining portion 27 which is drilled away in forming the air gap. The gap should be drilled to approximately the same size as the drill bit to be monitored such that the drill bit will be in contact with pole pieces 3 and 4 while it is rotating and in some cases, the drill bit to be monitored may itself by used to drill the initial hole; Column 5 Line 2-10; Modified Figure 1 of Bala above shows said core [2] comprising, on one side preferably opposed to said air gap, an adjustment device [27] (a narrow joining portion 27 as the adjustment device) made up of a pair of portions [3, 4] of said core [2] arranged sliding or rotating relative to one other).


Regarding claim 12, Bala teaches an apparatus, further comprising: 
a further winding [9] (FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a primary winding 6, a secondary winding 9; Column 3 Line 65-67) wound around a respective side of said core [2], said winding [9] being electrically powered to generate said magnetic flux in said core [2], while and said further winding [9], acting as a detection winding [9] (secondary winding 9 as the detection winding) and being connected to said processing unit [14] (Modified Figure 1 above shows that the winding 9 is connected to processing unit 14), to detect said physical quantity of said product segment [18] (The alternating current voltage signal applied to the input windings of the sensors will induce an alternating magnetic flux in the magnetic circuit formed by elements 2, 3, 4 and 5 (FIG. 1) as explained previously. This magnetic flux will in turn induce an output voltage across the terminals of output winding 9 that is proportional to the strength of the magnetic field: Column 5 Line 66-68 & Column 6 Line 1-5).

Regarding claim 13, Bala teaches an installation for processing ferromagnetic products, , the installation being predisposed to feed a said product along a feed direction (apparatus for detecting and indicating the existence of broken, damaged, or otherwise improperly operating tools in automated machine tool equipment; Column 1 Line 7-10; FIG. 1 illustrates, schematically, a monitoring system with a drill bit being monitored; Column 3 Line 24-26), the installation comprising
atleast one apparatus (apparatus for detecting and indicating the existence of broken, damaged, or otherwise improperly operating tools in automated machine tool equipment; Column 1 Line 7-10; FIG. 1 illustrates, schematically, a monitoring system with a drill bit being monitored; Column 3 Line 24-26), comprising:
an iron core [2] (Ferromagnetic core 2 is the core) having an annular shape open [5] at a respective discontinuity or air gap [5] (FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a ferro magnetic core made up of U-shaped element 2, tapered portions 3 and 4, and air gap 5; Column 3 Line 64-67 and Column 4 Line 1; Ferromagnetic core has the annular shape and open or discontinuity on air gap 5), a detection zone [5] (the zone where the air gap 5 is the detection zone) being defined by the aforementioned air gap [5] (Figure 1 shows the detection zone is the aforementioned air gap); and
at least one electrical winding [6/7] (Still referring to FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a primary winding 6, a secondary winding 9; Column 3 Line 64-66) comprising at least one turn or, preferably a plurality of turns (coils 6 and 9 consist of about 250 turns of 36 AWG wire, however, this is not at all critical to the invention; Column 3 Line 48-49) wound around at least a portion of said core [2] (Figure 1 shows electrical winding wound around at least part of core 2), configured to generate in said core [2] a magnetic field and, through said air gap [5], a magnetic flux passing through said detection zone, when said electrical winding is electrically powered (pulsating voltage) (Elements 2, 3 and 4 together with air gap 5 defines a magnetic circuit which provides a path for a magnetic flux which may be induced within the circuit by the application of a pulsating voltage across terminals 7 and 8 of input coil 6. As further understood by those skilled in the art, this magnetic flux will, in turn, induce a voltage across the terminals 11 and 12 of output coil 9 which will be proportional to the strength of the magnetic flux within the circuit; Column 3 Line 49-60), said magnetic field being perturbed by the presence of a portion of a said ferromagnetic product [drill bit] stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working; Column 4 Line 26-39),
a processing unit [14] (detecting electronics as the processing unit) configured to detect a variation of at least one electrical quantity relative to said electrical winding [6/7] (To complete the monitoring system, appropriate detecting electronics 14 are coupled across terminals 11 and 12 to monitor this induced output voltage and to actuate a suitable relay 16 upon the occurrence of an appropriate signal; Column 3 Line 61-64) and to correlate said variation to said physical quantity relative to said portion of said product stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working. If, however, the drill bit were to break or somehow fall out of the machine, the air gap will open, at least during some portion of the movement of the bit, and the reluctance of the circuit will immediately increase thus rapidly and significantly reducing the voltage across the terminals 11 and 12; Column 4 Line 26-39; reluctance or the voltage as the physical quantity, depending on the physical quantity drill bit is moving or not). wherein 
the apparatus is arranged with said respective detection zone along said feed direction, to continuously monitor the at least one physical quantity, relative to said product and/or a dimensional quantity correlatable thereto (FIG. 1, the transformer or sensing portion 1 is mounted on the drill apparatus and preferably to a bushing (not shown) spaced a slight distance from the work piece 17 to be treated as understood by those skilled in the art. Its position is such that the drill bit 18 to be monitored will be in alignment with the air gap 5; Column 4 Line 15-25).
Bala fails to teach wherein said processing unit is configured to determine the mass of said portion of said product stationary or moving in said detection zone and, on the basis of said determined mass, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass.
Corver teaches Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined, compensation is provided for potential drifts in the measuring system, and the presence of metal in samples is determined (Abstract Line 1-3), wherein 
said processing unit is configured to determine the mass of said portion of said product stationary or moving in said detection zone (Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined; Abstract Line 1-3) and, on the basis of said determined mass, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass (A processor compares the current amplitude or other output signal characteristic with like data obtained from at least one similar sample of known mass, and determines the mass of the sample from the results of 10 the comparison. It is to be understood that although for purposes of illustration the embodiment has been described as measuring the peak amplitude of the induced signal, any chemometric characterization technique can be used that derives a single value from the energy emitted and the output signal generated. In general, comparison techniques may include comparing the FID characteristics of the sample with like FID characteristics of at least one Im.own sample, i.e., the calibration data; Page 14 Line 7-13; Therefore mass is determined and compared to get calibration data and on the basis of said determined mass and calibration data, to calculate at least one transverse dimension of said portion of product, corresponding to a diameter of a portion of the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass). The purpose of doing so is to determine magnetic field homogeneity, to provide compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of Corver, because Corver teaches to determine the mass of said portion of said product stationary or moving in said detection zone determines magnetic field homogeneity, provides compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined (Abstract).

Regarding claim 14, Bala teaches an installation for processing ferromagnetic products, further comprising 
an inlet portion and an outlet portion for said product, a drawing unit for feeding said product [18] along said feed direction, arranged upstream of said outlet portion, and at least one processing unit [14] (Modified Figure 1 below shows an inlet portion and an outlet portion for said product, a drawing unit for feeding said product [18] along said feed direction, arranged upstream of said outlet portion, and at least one processing unit [14]), wherein 
said apparatus [1] in Figure 4 is arranged upstream of said processing unit [14] and a further said apparatus [1a, 1b, 1c…] in Figure 4 is arranged downstream of said processing unit [14] according to said feed direction (Figure 4 shows said apparatus is arranged upstream of said processing unit [14] and a further said apparatus [1a, 1b, 1c…] in Figure 4 is arranged downstream of said processing unit [14] according to said feed direction (Figure 4).

    PNG
    media_image2.png
    320
    589
    media_image2.png
    Greyscale

Modified Figure 1 of Bala

Regarding claim 15, Bala teaches an installation for processing ferromagnetic products, wherein 
a plurality of said processing units [14] are provided (Figure 4 shows plurality of sensors 1a, 1b, 1c which are connected with plurality of detection circuit 14 not shown in the figure), said apparatus (1a, 1b,…) being arranged upstream [1c] and said further apparatus [1a] being arranged downstream of the last of said processing working units, according to said feed direction (FIG. 4 schematically illustrates the monitoring circuitry that may be employed in the present invention. Reference numeral 13 represents the primary driver for producing an alternating current voltage across the terminals 7 and 8 of coil 6 (FIG. 1) As illustrated, this same source may be utilized to drive a plurality of sensors 1, 1a, 1b, 1c, etc., by merely coupling the various sensors in series. The alternating current voltage signal applied to the input windings of the sensors will induce an alternating magnetic flux in the magnetic circuit formed by elements 2, 3, 4 and 5 (FIG. 1); Column 5 Line 58-63).

Regarding claim 16, Bala teaches an installation for processing ferromagnetic products, wherein 
said apparatus [1c] in Figure 4 is arranged immediately upstream of the last one of said working units (The unit connected with apparatus 1 is the working unit) according to said feed direction (FIG. 4 schematically illustrates the monitoring circuitry that may be employed in the present invention. Reference numeral 13 represents the primary driver for producing an alternating current voltage across the terminals 7 and 8 of coil 6 (FIG. 1) As illustrated, this same source may be utilized to drive a plurality of sensors 1, 1a, 1b, 1c, etc., by merely coupling the various sensors in series. The alternating current voltage signal applied to Column 5 Line 58-63).

Regarding claim 17, Bala teaches a method for detecting at least one physical quantity of ferromagnetic products being processed in an installation for processing said products (apparatus for detecting and indicating the existence of broken, damaged, or otherwise improperly operating tools in automated machine tool equipment; Column 1 Line 7-10; FIG. 1 illustrates, schematically, a monitoring system with a drill bit being monitored; Column 3 Line 24-26),, the method comprising the steps of:
providing an apparatus for detecting at least one physical quantity along a feed direction (direction of the drill bit 18) of said product (apparatus for detecting and indicating the existence of broken, damaged, or otherwise improperly operating tools in automated machine tool equipment; Column 1 Line 7-10; FIG. 1 illustrates, schematically, a monitoring system with a drill bit being monitored; Column 3 Line 24-26), said the apparatus comprising:
an iron core [2] (Ferromagnetic core 2 is the core) having an annular shape open [5] at a respective discontinuity or air gap [5] (FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a ferro magnetic core made up of U-shaped element 2, tapered portions 3 and 4, and air gap 5; Column 3 Line 64-67 and Column 4 Line 1; Ferromagnetic core has the annular shape and open or discontinuity on air gap 5), a detection zone [5] (the zone where the air gap 5 is the detection zone) being defined by the aforementioned air gap [5] and arranged along said feed direction (Figure 1 shows the detection zone is the aforementioned air gap); and
at least one electrical winding [6/7] (Still referring to FIG. 1, the sensing portion 1 may basically be considered to be a transformer including a primary winding 6, a secondary winding 9; Column 3 Line 64-66) comprising at least one turn or, preferably a plurality of turns (coils 6 and 9 consist of about 250 turns of 36 AWG wire, however, this is not at all critical to the invention; Column 3 Line 48-49) wound around at least a portion of said core [2] (Figure 1 shows electrical winding wound around at least part of core 2), configured to generate in said core [2] a magnetic field and, through said air gap [5], a magnetic flux crossingg through said detection zone, when said electrical winding is electrically powered (pulsating voltage) (Elements 2, 3 and 4 together with air gap 5 defines a magnetic circuit which provides a path for a magnetic flux which may be induced within the circuit by the application of a pulsating voltage across terminals 7 and 8 of input coil 6. As further understood by those skilled in the art, this magnetic flux will, in turn, induce a voltage across the terminals 11 and 12 of output coil 9 which will be proportional to the strength of the magnetic flux within the circuit; Column 3 Line 49-60), said magnetic field being perturbed by the presence of a portion of a said ferromagnetic product [drill bit] stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working; Column 4 Line 26-39),
a processing unit [14] (detecting electronics as the processing unit) configured to detect a variation of at least one electrical quantity relative to said electrical winding [6/7] (To complete the monitoring system, appropriate detecting electronics 14 are coupled across Column 3 Line 61-64) and to correlate said variation to said physical quantity relative to said portion of said product stationary or moving in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working. If, however, the drill bit were to break or somehow fall out of the machine, the air gap will open, at least during some portion of the movement of the bit, and the reluctance of the circuit will immediately increase thus rapidly and significantly reducing the voltage across the terminals 11 and 12; Column 4 Line 26-39; reluctance or the voltage as the physical quantity, depending on the physical quantity drill bit is moving or not);
feeding a said product [18] being processed along said feed direction [17] (Figure 1);
detecting through said working unit an input voltage or an input current and an output voltage or an output current for said electrical winding (To complete the monitoring system, appropriate detecting electronics 14 are coupled across terminals 11 and 12 to monitor this induced output voltage and to actuate a suitable relay 16 upon the occurrence of an appropriate signal; Column 3 Line 61-64), so as to determine said physical quantity relative to said portion of said product (The alternating current voltage signal applied to the input windings of the sensors will induce an alternating magnetic flux in the magnetic circuit formed by elements 2, 3, 4 and 5 (FIG. 1) as explained previously. This magnetic flux will in turn induce an output voltage across the terminals of output winding 9 that is proportional to the strength of Column 5 Line 66-68 & Column 6 Line 1-5; voltage or strength as the physical quantity);
correlating a variation of the signal of said output voltage €¥,,} or of said output current with said physical quantity of said portion of said product 5), arranged stationary or in motion in said detection zone (Usually, sensing portion 1 is positioned such that the drill bit will remain in the air gap at all times during its back and forth movement (indicated by the arrow A in FIG. 1) and as long as it remains in that position the gap will be substantially closed and the output voltage across the terminals 11 and 12 will be at a substantially high value, indicating that the drill is properly working. If, however, the drill bit were to break or somehow fall out of the machine, the air gap will open, at least during some portion of the movement of the bit, and the reluctance of the circuit will immediately increase thus rapidly and significantly reducing the voltage across the terminals 11 and 12; Column 4 Line 26-39; reluctance or the voltage as the physical quantity, depending on the physical quantity drill bit is moving or not).
Bala fails to teach determining in this way the mass of said portion of said product.
Corver teaches Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined, compensation is provided for potential drifts in the measuring system, and the presence of metal in samples is determined (Abstract Line 1-3), wherein 
determining in this way the mass of said portion of said product (Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined; Abstract Line 1-3; A processor compares the current amplitude or other output signal characteristic with like data obtained from at least one similar sample of known mass, and determines the mass of the sample from the results of 10 the comparison. It is 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of Corver, because Corver teaches to determine the mass of said portion of said product stationary or moving in said detection zone determines magnetic field homogeneity, provides compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined (Abstract).
.
Regarding claim 19, Bala teaches a method for detecting, further comprising the step of calculating, through said processing unit, on the basis of said determined physical mass, relative to said product section, and to the longitudinal extension of said portion of product, a transverse dimension or a nominal diameter of said portion of said product, corresponding to the diameter 
Corver teaches Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined, compensation is provided for potential drifts in the measuring system, and the presence of metal in samples is determined (Abstract Line 1-3), 
further comprising the step of calculating, through said processing unit, on the basis of said determined physical mass  (Magnetic resonance measurement methods for determining the mass of samples (1) are provided in which magnetic field homogeneity is determined; Abstract Line 1-3), relative to said product section, and to the longitudinal extension of said portion of product, a transverse dimension or a nominal diameter of said portion of said product, corresponding to the diameter of a portion having the same extension of a reference or nominal product, having a uniform circular cross-section, a smooth surface, and a mass equal to said determined mass. (A processor compares the current amplitude or other output signal characteristic with like data obtained from at least one similar sample of known mass, and determines the mass of the sample from the results of 10 the comparison. It is to be understood that although for purposes of illustration the embodiment has been described as measuring the peak amplitude of the induced signal, any chemometric characterization technique can be used that derives a single value from the energy emitted and the output signal generated. In general, comparison techniques may include comparing the FID characteristics of the sample with like FID characteristics of at least one Im.own sample, i.e., the calibration data; Page 14 Line 7-13; Therefore mass is determined and compared to get calibration data and on the basis of said determined mass and calibration data, to calculate at least one transverse dimension of said 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala in view of Corver, because Corver teaches to determine the mass of said portion of said product stationary or moving in said detection zone determines magnetic field homogeneity, provides compensation for potential drifts in the measuring system, and the presence of metal Q in samples is determined (Abstract).

Claims 2, 6-8 and 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala ‘085 A in view of Corver ‘989 A2, as applied to claim 1 above, and further in view of Sun et al. (Hereinafter “Sun”) in the US Patent Application Publication Number US 20090072822 A1.


Regarding claim 2, the combination of Bala and Corver fails to teach an apparatus, wherein processing unit is configured to calculate, continuously or at predetermined time intervals, said physical quantity relative to said portion of said product when said product crosses in motion said detection zone.
Sun teaches an inspection system for detecting a flaw in a part is provided. The system includes a generally C-shaped core having an opening for receiving a part. The system also 
processing unit is configured to calculate, continuously or at predetermined time intervals, said physical quantity relative to said portion of said product when said product crosses in motion said detection zone (The system also reduces inspection process time significantly from several hours with stripping FPI process to a few minutes of through-coating inspection, and is therefore very cost-effective. Further, the system and method eliminate labor costs associated with coating stripping and recoating processes, and avoid potential part damage, both of which can result from conventional inspection with stripping; Paragraph [0027] Line 5-10; The process time is several hours which is the predetermined time interval). The purpose of doing so is to achieve a convenient, efficient and accurate detection of defects or flaws in areas that are not easy to inspect, to reduce inspection process time significantly from several hours and to avoid potential part damage.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to calculate, continuously or at predetermined time intervals, said physical quantity relative to said portion of said product achieves a convenient, efficient and accurate detection of defects or flaws in areas that are not easy to inspect, reduces inspection process time significantly from several hours and avoids potential part damage (Paragraph [0027]).

Regarding claim 6, the combination of Bala fails to teach an apparatus, wherein said processing unit is configured to detect a phase variation for said output voltage or for said output 
Sun teaches an inspection system for detecting a flaw in a part is provided. The system includes a generally C-shaped core having an opening for receiving a part. The system also includes a driver coil wrapped around the core for creating a magnetic field in the opening (paragraph [0006] Line 2-6), wherein
wherein said processing unit is configured to detect a phase variation for said output voltage or for said output current and to correlate said phase variation with said physical quantity, relative to said portion of said product stationary or moving in said detection zone (wherein the control circuit is configured to perform a multifrequency phase analysis on the plurality of eddy current signals; Claim 12; Therefore multi frequency phase analysis is done to detect a phase variation for said output voltage or for said output current and to correlate said phase variation with said physical quantity, relative to said portion of said product stationary or moving in said detection zone). The purpose of doing so is to have a signal-to-noise ratio large enough to be detected in a response signal over background noise, to enable achieving large signal-to-noise ratio to be detected. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to detect a phase variation for said output voltage or for said output current and to correlate said phase variation with said physical quantity have a signal-to-noise ratio large enough to be detected in a response signal over background noise, enables achieving large signal-to-noise ratio to be detected (Paragraph [0020]).

Regarding claim 7, the combination of Bala and Corver fails to teach an apparatus, wherein said wherein said core is C-shaped, said detection zone is defined between the respective interrupted portions of said C shape.
Sun teaches an inspection system for detecting a flaw in a part is provided. The system includes a generally C-shaped core having an opening for receiving a part. The system also includes a driver coil wrapped around the core for creating a magnetic field in the opening (paragraph [0006] Line 2-6), wherein
wherein said core is C-shaped, said detection zone is defined between the respective interrupted portions of said C shape (FIG. 1 is a schematic illustration of an exemplary eddy current probe system 10 for inspecting a part 12 for possible flaws. The eddy current probe system 10 includes a generally C-shaped core 14 having an opening 16 for receiving the part 12. In a particular embodiment, the generally C-shaped core may include a circular C-shaped core; Paragraph [0018] Line 2-7). The purpose of doing so is to enable focusing the magnetic field that results in a strong magnetic field at an opening of the C-shaped core.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to include a C-shaped core, said detection zone is defined between the respective interrupted portions of said C shape enables focusing the magnetic field that results in a strong magnetic field at an opening of the C-shaped core (Paragraph [0018]).

Regarding claim 8, the combination of Bala fails to teach an apparatus, wherein said core is made up of a plurality of sheets shaped according to said "C" profile, superimposed and isolated from each other.

wherein said core is made up of a plurality of sheets shaped according to said "C" profile, superimposed and isolated from each other (FIG. 1 is a schematic illustration of an exemplary eddy current probe system 10 for inspecting a part 12 for possible flaws. The eddy current probe system 10 includes a generally C-shaped core 14 having an opening 16 for receiving the part 12. In a particular embodiment, the generally C-shaped core may include a circular C-shaped core; Paragraph [0018] Line 2-7; Figure 1 shows the side view of the core which is made up of plurality of sheets shaped according to c shaped and superimposed). The purpose of doing so is to enable focusing the magnetic field that results in a strong magnetic field at an opening of the C-shaped core.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to include a C-shaped core, made up of a plurality of sheets shaped according to said "C" profile, enables focusing the magnetic field that results in a strong magnetic field at an opening of the C-shaped core (Paragraph [0018]).

Regarding claim 18, the combination of Bala fails to teach a method, wherein it comprises the step of detecting a phase variation of said output voltage or of said output current and correlating said phas to said physical quantity of said portion of said product determining in this way the mass of said portion of said product.

wit comprises the step of detecting a phase variation of said output voltage or of said output current and correlating said phas to said physical quantity of said portion of said product determining in this way the mass of said portion of said product zone (wherein the control circuit is configured to perform a multifrequency phase analysis on the plurality of eddy current signals; Claim 12; Therefore multi frequency phase analysis is done to detect a phase variation for said output voltage or for said output current and to correlate said phase variation with said physical quantity, relative to said portion of said product stationary or moving in said detection zone). The purpose of doing so is to have a signal-to-noise ratio large enough to be detected in a response signal over background noise, to enable achieving large signal-to-noise ratio to be detected. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to detect a phase variation for said output voltage or for said output current and to correlate said phase variation with said physical quantity have a signal-to-noise ratio large enough to be detected in a response signal over background noise, enables achieving large signal-to-noise ratio to be detected (Paragraph [0020]).

Regarding claim 20, the combination of Bala and Corver fails to teach a method, further comprising the steps of detecting said physical quantity continuously or at predetermined time 
Sun teaches an inspection system for detecting a flaw in a part is provided. The system includes a generally C-shaped core having an opening for receiving a part. The system also includes a driver coil wrapped around the core for creating a magnetic field in the opening (paragraph [0006] Line 2-6), wherein
further comprising the steps of detecting said physical quantity continuously or at predetermined time intervals and to continuously adjust at least one processing parameter of at least one working unit of said product arranged in said installation along said feed direction, in a manner corresponding to said determined physical quantity or to an average of values detected for said physical quantity through said processing unit (The system also reduces inspection process time significantly from several hours with stripping FPI process to a few minutes of through-coating inspection, and is therefore very cost-effective. Further, the system and method eliminate labor costs associated with coating stripping and recoating processes, and avoid potential part damage, both of which can result from conventional inspection with stripping; Paragraph [0027] Line 5-10; The process time is several hours which is the predetermined time interval to continuously adjust at least one processing parameter of at least one working unit of said product arranged in said installation along said feed direction, in a manner corresponding to said determined physical quantity or to an average of values detected for said physical quantity through said processing unit). The purpose of doing so is to achieve a convenient, efficient and accurate detection of defects or flaws in areas that are not easy to 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bala and Corver in view of Sun, because Sun teaches to calculate, continuously or at predetermined time intervals, said physical quantity relative to said portion of said product achieves a convenient, efficient and accurate detection of defects or flaws in areas that are not easy to inspect, reduces inspection process time significantly from several hours and avoids potential part damage (Paragraph [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Isnard (US 4050010 A) discloses, “Apparatus Utilizing A Test Surface With A Magnetic Flux Gap For Detecting Dimensional Disconformities Of Manufactured Elements-FIG. 1, the invention is adaptable to checking one or more dimensions of a particular surface of a series of machine parts or other elements which are intended to be identical, and the sensing device 11 against which the elements are disposed for checking purposes may take a variety of forms according to the configuration of the particular elements which are to be checked. In the embodiment depicted in FIG. 1, the elements to be checked are cylindrical bushings 12 and the particular dimension of the bushings which is checked in this example is the diameter of the axial bore 13 through the bushings; Column 2 Line 62-68 & Column 3 Line 1-5)- However Isnard 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866